Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  JESUS GONZALEZ, an individual,

              Plaintiff,                                 CASE NO.:

  v.

  ALDEN ENTERPRISES, INC. d/b/a
  ALDEN SUITES,

         Defendant.
  ______________________________________/

                                               COMPLAINT

            Plaintiff, JESUS GONZALEZ, (hereinafter “Plaintiff”), sues Defendant, ALDEN

  ENTERPRISES, INC. d/b/a ALDEN SUITES (hereinafter “Defendant”), for injunctive relief,

  attorneys’ fees, and litigation costs, including but not limited to disbursements, court expenses,

  and other fees, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”)

  and the ADA Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), and alleges:

                                            INTRODUCTION

       1.   Defendant owns and/or operates that certain hotel known as THE ALDEN SUITES,

  located in St. Petersburg, Florida (the “Hotel”). The Hotel takes reservations through the

  Defendant’s website located at www.aldenbeachresort.com (the “Website”) and provides

  information regarding available guestrooms and amenities.

       2.   As of March 15, 2012, Defendant was required to ensure that all of its reservation systems,

  including its online reservation systems (a) identify and describe disabled accessible features of

  the Hotel in detail; (b) identify and describe disabled accessible features of ADA compliant guest

  rooms in detail; (c) permit disabled individuals to independently assess whether the Hotel and its

  available guestrooms meet their individual accessibility needs (by describing accessible and
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 13



  inaccessible features); and (d) allow reservations to be taken for accessible guestrooms in the same

  manner as for non-accessible guestrooms.1 Defendant has not complied. This lawsuit follows.

                                     JURISDICTION AND VENUE

      3. This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C.,

  §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

  enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

  2201 and 2202).

      4. This Court has personal jurisdiction over Defendant in this action. Defendant owns or

  operates the Website, which is an interactive website through which Defendant seeks to

  consummate financial transaction (reservations and payments) with residents of this District (and

  others) who visit the Website, and Defendant violated Plaintiff’s civil rights in this District, as set

  forth more fully below.

      5. Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial part of

  the events or omissions giving rise to the claims here at issue occurred in this District; Plaintiff

  encountered Defendant’s ADA violations in this District, and as such the injury to Plaintiff here at

  issue occurred in this District.

                                               PARTIES

      6.    At all times Material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age of

  18 years, sui juris, and a resident of Miami-Dade County, Florida.




      1
        This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
  requirements apply not only to the Website, but also to every online reservation system on which
  reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
  and others.
                                                      2
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 13



     7.    Plaintiff has at all material times suffered from a “qualified disability” under the ADA.

  Plaintiff is unable to walk and uses a wheelchair for mobility purposes.

     8.    Defendant is a Florida limited liability company conducting business in St. Petersburg,

  Florida, and is the owner and/or operator of the Hotel and has control over the Website.

                                     COUNT I
                 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

     9.    On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to provide

  a clear and comprehensive national mandate for the elimination of discrimination against

  individuals with disabilities and to provide clear, strong, consistent, enforceable standards

  addressing such discrimination, invoking the sweep of congressional authority in order to address

  the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

  Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

  12101(b)(l) - (4).

     10. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

  Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

  of lodging were required to conform to these revised regulations on or before March 15, 2012.

     11. On March 15, 2012, the revised regulations implementing Title III of the ADA took

  effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

  28 C.F.R. §36.302(e)(l) provides that:

                 Reservations made by places of lodging. A public accommodation
                 that owns, leases (or leases to), or operates a place of lodging shall,
                 with respect to reservations made by any means, including by
                 telephone, in-person, or through a third party –

                        (i)     Modify its policies, practices, or procedures to
                                ensure that individuals with disabilities can make

                                                     3
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 13



                                 reservations for accessible guest rooms during the
                                 same hours and in the same manner as individuals
                                 who do not need accessible rooms;

                         (ii)    Identify and describe accessible features in the hotels
                                 and guest rooms offered through its reservations
                                 service in enough detail to reasonably permit
                                 individuals with disabilities to assess independently
                                 whether a given hotel or guest room meets his or her
                                 accessibility needs;

                         (iii)   Ensure that accessible guest rooms are held for use
                                 by individuals with disabilities until all other guest
                                 rooms of that type have been rented and the
                                 accessible room requested is the only remaining
                                 room of that type;

                         (iv)    Reserve, upon request, accessible guest rooms or
                                 specific types of guest rooms and ensure that the
                                 guest rooms requested are blocked and removed
                                 from all reservations systems; and

                         (v)     Guarantee that the specific accessible guest room
                                 reserved through its reservations service is held for
                                 the reserving customer, regardless of whether a
                                 specific room is held in response to reservations
                                 made by others.

     12. In promulgating the new requirements, the Department of Justice made clear that

  individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

  immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

  Appx. A.

     13. Hotels (and motels) are required to identify and describe all accessible features in the

  hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities receive

  information they need to benefit from the services offered by the place of lodging.” 28 C.F.R. Part

  36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as “accessible”




                                                      4
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 5 of 13



  does not ensure necessarily that the room complies with all of the 1991 Standards.” 28 C.F.R. Part

  36, Appx. A.

     14. In addition,

                 hotel rooms that are in full compliance with current standards may
                 differ, and individuals with disabilities must be able to ascertain
                 which features – in new and existing facilities – are included in the
                 hotel’s accessible guest rooms. For example, under certain
                 circumstances, an accessible hotel bathroom may meet accessibility
                 requirements with either a bathtub or a roll in shower. The presence
                 or absence of particular accessible features such as these may mean
                 the difference between a room that is usable by a particular person
                 with a disability and one that is not.

  28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

  features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

  features that may (or may not) be offered within a particular room.

     15. For hotels in buildings constructed after the effective date of the 1991 Standards, it is

  sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible guestroom,

  to specify the room type, the type of accessible bathing facility in the room, and the

  communications features in the room. 28 C.F.R. Part 36, Appx. A.

     16.    However, for hotels in buildings constructed prior to the 1991 Standards, information

  about the hotel should include, at a minimum

                 information about accessible entrances to the hotel, the path of travel
                 to guest check-in and other essential services, and the accessible
                 route to the accessible room or rooms. In addition to the room
                 information described above, these hotels should provide
                 information about important features that do not comply with the
                 1991 Standards. For example, if the door to the “accessible” room
                 or bathroom is narrower than required, this information should be
                 included (e.g., door to guest room measures 30 inches clear).
                 [emphasis added].

     28 C.F.R. Part 36, Appx. A.



                                                     5
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 6 of 13



     17. The Hotel is a place of public accommodation that owns and/or leases and operates a

  place of lodging pursuant to the ADA. The Hotel is in a building constructed prior to the 1991

  Standards.

     18. The Website (and all other online reservation platforms used by the Hotel) allow

  reservations for the Hotel to be taken online. The Defendant has control over information provided

  to the public about the Hotel through the Website and/or other online platforms.

     19. Prior to filing this lawsuit, Plaintiff visited the Website to learn about accessible features

  of the Hotel, to independently assess whether the Hotel is accessible to him, and to see if he could

  reserve an accessible room at the Hotel online. He did this to assess whether the Hotel is suitable

  for him to reserve for a Florida “staycation” (as advertised on the Website) and also as a tester who

  challenges barriers to access, and brings actions like this one to remediate ADA violations that

  affect and exclude disabled individuals.

     20. The Website homepage says nothing about the Hotel’s ADA compliance or accessibility

  features whatsoever. There is no accessibility link to view accessible information or

  accommodations. A link entitled suites lists available guestrooms, not including any accessible

  options at all. When book online now is selected, multiple rooms types are displayed, not including

  any accessible room options. As such, there appears to be no way to reserve an accessible room

  on the Website at issue.

     21. The Website also has inadequate accessibility information concerning common areas and

  hotel amenities. A link entitled property details displays no facts regarding Hotel accessibility. A

  page entitled amenities lists various Hotel amenities, not including any accessibility features.

  There is no indication at any point no that the Hotel common areas meet the 1991 Standards, or

  alternatively (as applicable):



                                                     6
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 7 of 13



           a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if

              not, the ways in which it does not comply, so that Plaintiff and others similarly

              situated can evaluate whether it is accessible to them;

           b. Whether the registration desk at the Hotel complies with the 1991 Standards, and

              if not, the ways in which it does not comply, so that Plaintiff and others similarly

              situated can evaluate whether it is accessible to them;

           c. Whether restaurant or other food service areas at the Hotel comply with the 1991

              Standards, and if not, the ways in which they do not comply, so that Plaintiff and

              others similarly situated can evaluate whether it is accessible to them;

           d. Whether any parking facilities, lots, or other parking accommodations at the Hotel

              comply with the 1991 Standards, and if not, the ways in which they do not comply,

              so that Plaintiff and others similarly situated can evaluate whether it is accessible

              to them;

           e. Whether the swimming pool (if any) complies with the 1991 Standards, and if not,

              the ways in which it does not comply, so that Plaintiff and others similarly situated

              can evaluate whether it is accessible to them;

           f. Whether the business center complies with the 1991 Standards, and if not, the ways

              in which it does not comply, so that Plaintiff and others similarly situated can

              evaluate whether it is accessible to them;

           g. Whether the meeting/ballroom areas comply with the 1991 Standards, and if not,

              the ways in which they do not comply, so that Plaintiff and others similarly situated

              can evaluate whether it is accessible to them;




                                                  7
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 8 of 13



           h. Whether the route from the public entrance to the registration desk is accessible in

              compliance with the 1991 Standards, and if not, the ways in which it does not

              comply, so that Plaintiff and others similarly situated can evaluate whether it is

              accessible to them;

           i. Whether the route from the registration desk to the accessible rooms is accessible

              in compliance with the 1991 Standards, and if not, the ways in which it does not

              comply, so that Plaintiff and others similarly situated can evaluate whether it is

              accessible to them;

           j. Whether the route from the public entrance to the business center is accessible in

              compliance with the 1991 Standards, and if not, the ways in which it does not

              comply, so that Plaintiff and others similarly situated can evaluate whether it is

              accessible to them;

           k. Whether the route from the accessible guestrooms to the business center is

              accessible in compliance with the 1991 Standards, and if not, the ways in which it

              does not comply, so that Plaintiff and others similarly situated can evaluate whether

              it is accessible to them;

           l. Whether the route from the public entrance to the pool (if any) is accessible in

              compliance with the 1991 Standards, and if not, the ways in which it does not

              comply, so that Plaintiff and others similarly situated can evaluate whether it is

              accessible to them;

           m. Whether the route from the accessible guestrooms to the pool (if any) is accessible

              in compliance with the 1991 Standards, and if not, the ways in which it does not




                                                  8
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 9 of 13



              comply, so that Plaintiff and others similarly situated can evaluate whether it is

              accessible to them;

           n. Whether the route from the public entrance to the fitness center is accessible in

              compliance with the 1991 Standards, and if not, the ways in which it does not

              comply, so that Plaintiff and others similarly situated can evaluate whether it is

              accessible to them;

           o. Whether the route from the accessible guestrooms to the fitness center is accessible

              in compliance with the 1991 Standards, and if not, the ways in which it does not

              comply, so that Plaintiff and others similarly situated can evaluate whether it is

              accessible to them;

           p. Whether the route from the public entrance to the restaurant or food service areas

              is accessible in compliance with the 1991 Standards, and if not, the ways in which

              it does not comply, so that Plaintiff and others similarly situated can evaluate

              whether it is accessible to them;

           q. Whether the route from the accessible guestrooms to the restaurant or food service

              areas is accessible in compliance with the 1991 Standards, and if not, the ways in

              which it does not comply, so that Plaintiff and others similarly situated can evaluate

              whether it is accessible to them;

           r. Whether the route from the public entrance to the conference/ballroom space is

              accessible in compliance with the 1991 Standards, and if not, the ways in which it

              does not comply, so that Plaintiff and others similarly situated can evaluate whether

              it is accessible to them;




                                                  9
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 10 of 13



               s. Whether the route from the accessible guestrooms to the meeting/ballroom space is

                   accessible in compliance with the 1991 Standards, and if not, the ways in which it

                   does not comply, so that Plaintiff and others similarly situated can evaluate whether

                   it is accessible to them;

       22. This is not intended to be an exclusive list, and Plaintiff brings this action to remediate

   all violations of the ADAAG found to exist upon the Website, and upon all online reservation

   platforms used by the Hotel.

       23. In addition to the list above, upon information and belief, Defendant may not effectively

   (i) ensure that accessible guest rooms are held for use by individuals with disabilities until all other

   guest rooms of that type have been rented and the accessible room requested is the only remaining

   room of that type; (ii) reserve, upon request, accessible guest rooms or specific types of guest

   rooms and ensure that the guest rooms requested are blocked and removed from all reservations

   systems; or (iii) guarantee that the specific accessible guest room reserved through its reservations

   service is held for the reserving customer, regardless of whether a specific room is held in response

   to reservations made by others. Discovery is required on these issues.

       24. Plaintiff will visit the Website again upon the Defendant’s compliance with the laws and

   regulations specified herein, in order learn about the accessible (and inaccessible) features of the

   Hotel, learn about the accessible (and inaccessible) features of Hotel guestrooms, assess the extent

   to which the hotels meet each of his specific accessibility needs, and determine whether he can

   reserve an accessible guestroom.

       25. Defendant has discriminated against Plaintiff and all other mobility-impaired individuals,

   by denying full and equal access to and enjoyment of the goods, services, facilities, privileges,

   advantages and accommodations offered on the Websites, due to the continuing ADA and



                                                       10
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 11 of 13



   ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website (and

   other online reservation platforms, as applicable) into compliance with the ADAAG revisions, but

   has failed or refused to do so.

      26. Modifying the Website (and other online reservation platforms, as applicable) to comply

   with the ADA and ADAAG is accomplishable without undue burden or expense and is readily

   achievable. But in any event, upon information and belief, the Website has been altered, updated,

   and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

      27. Defendant will continue to discriminate against Plaintiff and all other disabled

   individuals who access the Website (and other online reservation platforms, as applicable) unless

   and until Defendant modifies the Website (and other online reservation platforms, as applicable)

   to set forth all required information, as set forth above.

      28. Plaintiff is without an adequate remedy at law and are suffering irreparable harm, and

   Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until Defendant

   is required to correct the ADA violations found upon the Websites (and other online reservation

   platforms, as applicable), and to maintain the Websites (and other online reservation platforms, as

   applicable), inclusive of the online reservation system, and accompanying policies and procedures,

   in a manner that is consistent with and compliant with ADA and ADAAG requirements.

      29. Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief to

   Plaintiff, including an Order that compels Defendant to enact policies that are consistent with the

   ADA and its remedial purposes, and to alter and maintain its Website (and other online reservation

   platforms, as applicable), and all online reservation systems, in accordance with the requirements

   set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).




                                                       11
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 12 of 13



          WHEREFORE, Plaintiff, JESUS GONZALEZ, respectfully requests that this Court enter

   judgment against Defendant, and in his favor, as follows:

              a. A declaration that the Website (and other online reservation platforms, as

                 applicable) is owned, leased, operated, and/or controlled by Defendant is in

                 violation of the ADA;

              b. Temporary and permanent injunctive relief enjoining Defendant from continuing

                 its discriminatory practices, including the requirement that Defendant permanently

                 implement policies, practices, procedures, including online content, consistent with

                 the mandates of the 2010 ADAAG Standards on its Website (and other online

                 reservation platforms, as applicable);

              c. Temporary and permanent injunctive relief enjoining Defendant from maintaining

                 or controlling content on any website through which it is offering online

                 reservations for any hotel that it owns or operates, unless such website and online

                 reservation system fully comply with 28 C.F.R. §36.302(e)(l);

              d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

                 associated with this action, in favor of Plaintiff; and

              e. Such other and further relief as this Court deems just, necessary and appropriate

                 under the circumstances.

          DATED this 25th day of June, 2020.




                                                     12
Case 1:20-cv-22636-KMW Document 1 Entered on FLSD Docket 06/25/2020 Page 13 of 13



                                              Respectfully Submitted,

                                              LAW OFFICES OF NOLAN KLEIN
                                              Attorneys for Plaintiff
                                              5550 Glades Road, Suite 500
                                              Boca Raton, FL 33431
                                              PH: (954) 745-0588
                                              www.nklegal.com

                                        By:     /s/ Nolan Klein
                                              NOLAN KLEIN, ESQUIRE
                                              Florida Bar No. 647977
                                              klein@nklegal.com
                                              amy@nklegal.com




                                        13
